             Case 1:20-cv-01114-JPC Document 34 Filed 11/19/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :                11/19/2020
AMAURY GOMEZ,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-1114 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
CITY OF NEW YORK et al.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court held a telephonic status conference in this case on November 19, 2020 at 10:00 a.m.

It is hereby ORDERED that by December 21, 2020, Defendant City of New York shall produce to

Plaintiff: (1) the names and shield numbers for any additional officers who responded to the January

31, 2020 incident alleged in the Second Amended Complaint (the “Incident”); (2) any reports or

materials relating to any 911 calls about the Incident, including any recordings of any calls, sprint

reports, or radio run reports; (3) any photographs or videos of the Incident, including but not limited to

any body camera footage; (4) any officer memo book entries pertaining to the Incident; and (5) any

reports of medical treatment received by Plaintiff following the Incident.

        By December 21, 2020, the parties must also provide the Court with a joint letter as to the status

of this case, including any updates on the status of the Civilian Complaint Review Board (“CCRB”)

investigation, the status of discovery production, and whether Plaintiff has determined whether he plans

to seek leave to amend the complaint. Thereafter, the parties shall provide joint status letters with

updates on the first business day of the month, with the first subsequent letter due February 1, 2021.

        SO ORDERED.

Dated: November 19, 2020                                   __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                 United States District Judge
